DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of claims 1-4 and 15 in the reply filed on 2/9/21 and the Interview Summary attached hereto is acknowledged.  The traversal is on the ground(s) that there is no serious burden on the examiner to examine the inventions.  This is not found persuasive because the inventions have different search and examination strategies as evidenced by the non-overlapping classification.  
The requirement is still deemed proper and is therefore made FINAL.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Brune (USPN 6319451) in view of GB 1313748.  In regard to claim 1, Brune teaches the claimed process (col 3:57-col 5:5; figs 1-5) except using gutta-percha.  
 	Brune teaches:
 	A method for concentrically overmolding one or more materials (Brune: cover material 32) onto one or more corresponding carriers (Brune: core 10) in stages (Brune: 
 	for each stage:
obtaining predetermined dimensions of the one or more gutta-percha materials to be overmolded onto one or more corresponding gutta-percha carriers (Brune: col 4:3-10; fig 3—filling the mold with the necessary amount of material constitutes the claimed step of obtaining) ;
 	altering a shape and/or size of cavities of one or more corresponding molds based on the obtained predetermined dimensions (Brune: col 3:57-col 5:5; figs 1-5—each stage of inserting support pins 28 into cavity 20; partially opening cavity 20; closing cavity 20 to compressed the material constitute the step of altering);
 	centrally positioning the one or more corresponding carriers in the one or more corresponding molds using one or more corresponding retractable pins such that the one or more corresponding carriers are evenly spaced or substantially evenly spaced from inner walls of said cavities (Brune: support pins 28 centrally positioning core 10 within cavity 20 constitutes the claimed step of centrally positioning); and
 	concentrically overmolding the one or more materials onto the one or more corresponding carriers (Brune: col 3:57-col 5:5; figs 1-5).
 	GB 1313748 teaches injection molding a cover onto a core, wherein the cover is made from gutta-percha material (pg 2:21-30; figs 1-2).  Since Brune and GB 1313748 are analogous with respect to molding a cover onto a core, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to mold 

  	Regarding claim 2: The method according to Claim 1, wherein the number of stages is based on characteristics of the corresponding gutta-percha carriers said characteristics being selected from the group consisting of length, thickness and strength (Brune: col 3:57-col 5:5; figs 1-5—the desired thickness of the cover layer constitutes the claimed characteristic).
 	Regarding claim 3: since the specific diameter or thickness of an overmolding material is a mere obvious matter of choice dependent on the desired final product, and the claimed diameter/thickness is well-known in the golf ball cover art, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to design the cover of Brune to have the claimed diameter or thickness in order to form a golf ball having a desired playing characteristic.   
 	Regarding claim 4: The method according to Claim 1, further comprising altering a shape and/or size of cavities of one or more corresponding molds through (i) retractably and/or (iv) manually changing the molds (Brune: col 3:57-col 5:5; figs 1-5--partially opening the cavity by retracting the mold constitutes the claimed step of altering through retractably changing the mold).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brune (USPN 6319451) in view of GB 1313748.  In regard to claim 15, Brune teaches the claimed process (col 3:57-col 5:5; figs 1-5) except using gutta-percha.  
une teaches:
 	A method for overmolding one or more materials (Brune: cover material 32) onto one or more corresponding carriers (Brune: core 10) in stages (Brune: injection stage; partial opening stage; compression stage; col 3:57-col 5:5; figs 1-5), the method comprising:
 	for each stage:
obtaining predetermined dimensions of the one or more gutta-percha materials to be overmolded onto one or more corresponding gutta-percha carriers (Brune: col 4:3-10; fig 3—filling the mold with the necessary amount of material constitutes the claimed step of obtaining) ;
 	altering a shape and/or size of cavities of one or more corresponding molds based on the obtained predetermined dimensions (Brune: col 3:57-col 5:5; figs 1-5—each stage of inserting support pins 28 into cavity 20; partially opening cavity 20; closing cavity 20 to compressed the material constitute the step of altering); and
 	overmolding the one or more materials onto the one or more corresponding carriers (Brune: col 3:57-col 5:5; figs 1-5).
 	GB 1313748 teaches injection molding a cover onto a core, wherein the cover is made from gutta-percha material (pg 2:21-30; figs 1-2).  Since Brune and GB 1313748 are analogous with respect to molding a cover onto a core, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to mold the cover of Brune from the gutta-percha material of GB 1313748 in order to form a golf ball having a desired playing characteristics.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following USPNs teach the state of the art:7750063;5089183;5165895;5190702;5372759;20130184102;20130183638; and 20140272802.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDMUND H LEE whose telephone number is (571)272-1204.  The examiner can normally be reached on M-Th 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao (Sam) Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






EHL
/EDMUND H LEE/Primary Examiner, Art Unit 1744